Citation Nr: 0330037	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right lower extremity disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to February 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which declined to find that new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for a right 
lower extremity disorder.  The Board first considered this 
issue in May 2002 and also found that new and material 
evidence had not been submitted.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in March 2003, the Court granted a joint 
motion for remand in order for VA to ensure compliance with 
the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)] including the notice 
requirements articulated by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, this matter is 
properly before the Board for further consideration.

It is noted at this juncture that the veteran was represented 
by R. Edward Bates, Attorney at Law, before the Court.  Mr. 
Bates' authority to represent claimants before VA, however, 
was revoked effective July 28, 2003.  The veteran was advised 
of this revocation and in September 2003 elected to proceed 
before the Board without representation.


REMAND

The evidence of record shows that in May 1999, the veteran 
filed an application for VA compensation benefits for an 
impaired right leg.  This application was interpreted as a 
request to reopen the previously denied claim of entitlement 
to service connection for a right foot injury.  Evidence of a 
current right lower extremity disorder was obtained, but the 
veteran did not submit medical evidence showing that his 
current disability was in any way related to his period of 
active service.  As such, the RO determined in an August 1999 
rating decision that the veteran had not submitted new and 
material evidence sufficient to reopen his claim, finding 
that the claim was originally denied in a September 1995 
rating decision because there was no evidence of an inservice 
injury.

In November 2000, the VCAA was signed into legislation.  The 
VCAA redefined the obligations of VA with respect to its duty 
to notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Although the veteran was at no time advised of the change in 
the law and of his rights and responsibilities under the VCAA 
with respect to his claim on appeal, he was advised of the 
need to submit new and material evidence showing that his 
current disability is a result of an inservice event.  As 
such, the Board rendered a decision in May 2002 specifically 
finding that the veteran had been given notice of the 
evidence needed to substantiate his claim.  It has since been 
determined, however, that the type of notice given to the 
veteran by VA prior to the Board's May 2002 decision is 
insufficient to meet the duties of VA under the VCAA.  As 
such, this matter must be remanded to the RO to ensure that 
the veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate his claim, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his rights and responsibilities under the VCAA, as well as 
the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].  Consequently, 
the Board does not have the authority to cure the procedural 
defect presented in this case short of remanding the claim on 
appeal to the RO.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to substantiate 
his claim on appeal and given an 
opportunity to supply additional evidence 
and/or argument, identify additional 
evidence for VA to obtain, or waive his 
right to the one-year response time 
required under the VCAA.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




